Citation Nr: 0519621	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active military service from July 
1961 to August 1981.

This appeal arises from a rating decision issued in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability (hereinafter referred to as 
TDIU).  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

In January 2004, the Board remanded the case for additional 
development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
of any further action required.


REMAND

In its January 2004 remand, the Board requested that the 
veteran be examined orthopedically and psychiatrically and 
thereafter an examiner should offer an opinion addressing 
whether it is at least as likely as not (50 percent or 
greater probability) that the veteran's service-connected 
disabilities would prevent him from maintaining gainful 
employment, consistent with his education and occupational 
experience.  

In September 2004, the PTSD examiner concluded that 
posttraumatic stress disorder (PTSD) would not render the 
veteran unemployable.  The orthopedic examiner concluded that 
service-connected disabilities would not preclude working.  
The examiners did not provide their credentials.

In March 2005, the RO increased the disability rating for the 
cervical spine from 10 percent to 20 percent, increased the 
disability rating for PTSD from noncompensable to 10 percent, 
and granted service connection for tinnitus (10 percent).  
Since then, no physician has addressed the likelihood that 
all service-connected disabilities would render the veteran 
unable to secure or follow a substantially gainful 
occupation, as required by 38 C.F.R. § 4.16(b).  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, this case is remanded for the following action:

1.  Arrange for a physician to offer a 
medical opinion.  The physician is asked 
to do the following:

I.  Note a review of the claims 
file.  As of this writing, service 
connection is in effect for left 
shoulder bursitis, cervical spine 
degenerative arthritis, PTSD, 
tinnitus, and for bilateral high 
frequency sensorineural hearing 
loss.   

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that all service-
connected disabilities would prevent 
the veteran from securing and 
following a substantially gainful 
occupation. 

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  The veteran should be reexamined 
if necessary.  

2.  Following the above, the AMC or RO 
should review all relevant evidence.  If 
the percentage standards for TDIU set 
forth at 38 C.F.R. § 4.16(a) are not met, 
but the medical opinion obtained above 
nevertheless indicates that the veteran 
is unemployable by reason of service-
connected disabilities, the rating board 
should submit the claim to the Director, 
Compensation and Pension service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b).  

Following those actions, if the desired 
benefits are not granted, a supplemental 
statement of the case (SSOC) should be 
issued.  The case should be returned to 
the Board, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


